IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,493


EX PARTE KEVIN MONTGOMERY HAWK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-08-714 IN THE 22ND DISTRICT COURT

FROM HAYS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of
sexual assault and one count of indecency with a child. He was sentenced to imprisonment for
twenty-five years for each sexual assault count and for twenty years for the indecency with a child
count. He did not appeal his convictions. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed. We remanded this application to the trial court for findings of fact and conclusions of law.
	Trial counsel filed an affidavit with the trial court. Based on that affidavit and other evidence
in the record, the trial court determined that applicant pleaded guilty pursuant to an agreement that
his sentences would run concurrently with a federal sentence. Applicant is entitled to relief. Ex parte
Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted. The judgments in Cause No. CR-08-714 in the 22nd Judicial District Court
of Hays County are set aside, and Applicant is remanded to the custody of the Sheriff of Hays
County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: February 9, 2011
Do Not Publish